Third District Court of Appeal
                               State of Florida

                      Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0777
                     Lower Tribunal No. 19-13029 SP
                          ________________


                     Resolution Claims III, LLC,
                                  Appellant,

                                     vs.

      Heritage Property & Casualty Insurance Company,
                                  Appellee.



       An appeal from the County Court for Miami-Dade County, Elijah A.
Levitt, Judge.

     Chad Barr Law, and Chad A. Barr (Altamonte Springs), for appellant.

      Link & Rockenbach, P.A., and Kara Rockenbach Link, and David A.
Noel, and Daniel M. Schwarz (West Palm Beach), for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Union Restoration, Inc. v. Heritage Prop. & Cas. Ins.

Co., 46 Fla. L. Weekly D2238 (Fla. 3d DCA Oct. 13, 2021).




                                    2